         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  RANK CARTER,

                                        Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV 618-107

                  OFFICER FNU SULLIVAN; OFFICER FNU
                  EVANS; TOOMBS COUNTY DETENTION
                  CENTER NURSE; and CAPTAIN FNU
                  HEREIN, all in their individual capacities.

                                        Defendants.



                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     pursuant to the Order dated December 3, 2019 adopting the Magistrate Judge's Report and

                     Recommendation as the Court's opinion, that Plaintiff's Complaint is dismissed without prejudice

                     for failure to follow this Court's Orders and failure to prosecute; furthermore, Plaintiff is denied in

                     forma pauperis status on appeal. This case stands closed.




            12/03/2019                                                          Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
